Name: 2008/604/EC: Commission Decision of 22Ã July 2008 on the appointment of members of the Group of Experts on Trafficking in Human Beings
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  miscellaneous industries;  criminal law
 Date Published: 2008-07-23

 23.7.2008 EN Official Journal of the European Union L 194/12 COMMISSION DECISION of 22 July 2008 on the appointment of members of the Group of Experts on Trafficking in Human Beings (2008/604/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2007/675/EC of 17 October 2007 setting up the Group of Experts on Trafficking in Human Beings (1), and in particular Article 3 thereof, Whereas: (1) The group of experts should be composed of 21 members. (2) The members of the group of experts should be appointed from specialists with expertise and experience in the fight against trafficking in human beings, including its labour dimension. (3) Up to 11 members taken from administrations of the Member States should be appointed by the Commission on the proposal of Member States. (4) Up to 5 members taken from inter-governmental, international and non-governmental organisations active at European level, up to 4 members taken from social partners and employers' associations operating at European level, and up to 2 members taken from individuals with experience deriving from academic research should be appointed by the Commission from among those who have responded to the call for applications. (5) The Commission published a call for applications with a view to listing candidates to make up the group of experts on 19 January 2008 (2). (6) The Commission has conducted a selection procedure on the applications received. When assessing applications, the Commission has taken into account the criteria listed in the call for applications, and in particular under point 2 thereof. (7) It is advisable that the group of experts should include four additional members taken from inter-governmental, international and non-governmental organisations active at European level, to compensate for the lack of applications received from social partners and employers' associations operating at European level, so as to ensure a balanced topical and geographical representation and to make up the total of 21 members originally envisaged. (8) One member of the group has been appointed by Europol, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/675/EC is amended as follows: Article 3, paragraph 2 letter (b) is replaced by the following: (b) inter-governmental, international and non-governmental organisations active at European level with well documented expertise and experience in the area of trafficking in human beings (up to 9 members). Article 2 The Commission appoints the following members of the Group of Experts on Trafficking in Human Beings: 1. Members appointed pursuant to Article 3 paragraph 2, letter (a) of Commission Decision 2007/675/EC: Mr Jan AUSTAD Mr Sandi Ã URIN Ms Rita THEODOROU SUPERMAN Mr LuÃ ­s GOUVEIA Ms Jelena KAMINSKA Mr Glynn RANKIN Ms BÃ ¤rbel Heide UHL Mr Floris VAN DIJK Ms Kajsa WAHLBERG 2. Members appointed pursuant to Article 3 paragraph 2, letter (b), of Commission Decision 2007/675/EC, as amended by the present Decision: Ms Antonia BALKANSKA LAVINE Ms Stana BUCHOWSKA Mr Marco BUFO Ms Muireann O BRIAIN Mr Martijn PLUIM Ms Evelyn PROBST Ms Klara SKRIVANKOVA Ms Patsy SÃ RENSEN Ms Liliana SORRENTINO 3. Members appointed pursuant to Article 3 paragraph 2, letter (e), of Commission Decision 2007/675/EC: Mr Ryszard PIOTROWICZ Ms Georgina VAZ CABRAL Article 3 The Commission takes note of the appointment of Mr Steve HARVEY by Europol as member of the Group of Experts on Trafficking in Human beings pursuant to Article 3 paragraph 2, letter (d) and paragraph 3 of Commission Decision 2007/675/EC. Article 4 Members of the Group of Experts are appointed in a personal capacity for a 3-year renewable period. Article 5 Following the selection procedure, applicants deemed suitable candidates for membership in the group, but who are not appointed to be members of the Group of Experts shall be placed on a reserve list with their consent. Article 6 The names of members appointed shall be published in the Official Journal of the European Union. Article 7 The decision shall take effect on the day after its adoption. Done at Brussels, 22 July 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 277, 20.10.2007, p. 29. (2) OJ C 14, 19.1.2008, p. 27.